Citation Nr: 1616600	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a heart disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty service in the United States Army from May 1975 to May 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing has been associated with the claims file.  The Board previously remanded this case for further development in September 2014 and August 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The corresponding Virtual VA file contains VA medical records dated July 2010 to May 2013 as well as the December 2013 Board hearing transcript.  The VA medical records were considered in the June 2013 supplemental statement of the case.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In the September 2014 and August 2015 remands, the Board referred to the Agency of Original Jurisdiction (AOJ) claims for service connection for anemia and headaches.  To date, it does not appear that these claims have been adjudicated.  Thus, they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required in this appeal to obtain adequate examinations.  The Board regrets the additional delay and is cognizant of the fact that these issues have been remanded twice before, but the adjudication of service connection for these claimed disabilities cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure compliance with VA's duty to assist the Veteran.

As noted in the Introduction, this case was initially remanded by the Board in November 2014 for VA medical opinions to determine the onset and etiology of his claimed bilateral shoulder, back, and heart disorders, which he contends had their onset during his military service.  In August 2015, the Board remanded the claims for further development, namely, to obtain Social Security Administration (SSA) records.  After a thorough review of the Veteran's file, the Board has determined that further evidentiary development is necessary prior to the adjudication of his claims.  

With regard to his shoulder and spine disorders, remand is required to obtain an examination that addresses all the relevant evidence of record.  The Veteran has denied any specific injury or traumatic event, but rather noted constant pain, particularly with use, since service.  As best as the Board can discern from his hearing testimony, the Veteran argues that his complaints developed due to the wear and tear as a result of the performance of his military duties.  See August 2013 Board Hearing Transcript.  Although his DD 214 reflects that his military occupational specialty (MOS) was equipment storage specialist, it is not clear whether his duties typically involved physical exertion such as heavy lifting and moving equipment.  

Service treatment records show the Veteran did not indicate any specific shoulder or back complaints or symptoms during service, and none are documented.  His April 1978 separation examination demonstrated a normal spine and musculoskeletal system.  

Although the Veteran has reported continued shoulder and back pain since his release from active duty in 1978, the earliest relevant medical evidence is 2008 VA treatment records, when he is seen for multiarticular joint pain, including the shoulders and scapula.  The Veteran reported at that time, that the shoulder and back pain had their onset 10 to 15 years prior to his treatment in 2008, which would put its onset in 1993.  Also of record is a February 2013 SSA Disability Determination and Transmittal Form, which indicates the Veteran was disabled due, in part to osteoarthrosis since October 2011.  A SSA Work History Report shows the Veteran reported working as a concrete finisher from 1985 to 2010, which required heavy lifting.  

In November 2014, the Veteran underwent VA examinations to assess the nature and etiology of his claimed bilateral shoulder and back disorders.  The examiner concluded there was no basis for finding a relationship between the currently diagnosed bilateral shoulder strain and thoracolumbar strain and military service.  Although the examiner provided an explanation for the opinion, no imaging studies of the Veteran's shoulders and spine were conducted despite a prior notation of osteoarthrosis and the examiner failed to sufficiently address the Veteran's contentions of pertinent symptoms during and since service, the Veteran's theory of wear and tear causing his disorders, and failed to address the Veteran's post-service employment.  Therefore additional medical opinions are needed.  

With regard to the claimed heart disorder, service treatment records document the Veteran's history of rheumatic fever.  An entry dated in January 1976 shows he was asymptomatic with no current cardiac symptoms or pathology.  As noted in the Board's November 2014 Remand, rheumatic fever can cause heart damage and in this context, the Veteran was afforded a VA medical examination to determine whether his in-service rheumatic fever was possibly related to a current heart disorder.  

The record indicates that the Veteran was then afforded a VA examination in November 2014.  The examiner reviewed service treatment records, including the Veteran's documented history of rheumatic fever.  A current echocardiogram showed mild mitral valve prolapse, trace mitral regurgitation, and mild left atrial enlargement.  Following examination of the Veteran, the examiner concluded there was no basis for finding a relationship between the Veteran's military service and his currently diagnosed mitral valve prolapse.  Citing to specific medical literature, she explained that the exact cause of mitral valve prolapse is unknown and that most people who have the condition are born with it and that it tends to run in families.  The examiner concluded that the Veteran's remote history of rheumatic fever was not a risk factor for development of mitral valve prolapse.  

Although the examiner noted the Veteran's in-service history of rheumatic fever and referred to supporting medical literature, the opinion is inadequate in that it yields only conclusions and does not sufficiently explain the rationale behind them.  For example, the examiner noted that rheumatic fever was not a risk factor for mitral valve prolapse, but did not state why this is the case or indicate supporting medical literature.  Additionally, there appears to be medical literature that supports a relationship between rheumatic fever and mitral valve prolapse.  The examiner should address such evidence in his or her opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated since the Veteran's discharge from service in May 1978.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for VA orthopedic examination by a physician with sufficient expertise who has not performed an examination or proffered an opinion in this case.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit information from the Veteran regarding his military duties during service, his post-service occupational duties as a concrete finisher, and a detailed history of the onset and progression of relevant symptoms.  Pertinent radiological tests and studies, (e.g. X-rays, computed tomography (CT), MRI) should be performed, and the examiner should review the results of any testing prior to completing the report.  An explanation for all requested opinions shall be provided.  

The examiner must then answer the following:

1) Provide all currently diagnosed bilateral shoulder and back disorders.  If thoracolumbar strain, shoulder strain, or osteoarthrosis are not diagnosed, address the prior diagnoses of record.  

2) For each currently diagnosed disorder, provide an opinion regarding whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that each disorder had clinical onset during or is otherwise associated with his service.

In providing an opinion, the examiner must address the following:  1) the medically known or theoretical causes of each diagnosed bilateral shoulder and back disorders; 2) the Veteran's theory that "overuse" or "wear and tear" activities associated with his military duties may have caused or contributed his disorders; 3) the Veteran's post-service employment as a concrete finisher; and 4) the Veteran's testimony at the Board hearing that his symptoms began during service and have existed since that time.  

The Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinions.

4.  After any additional records are associated with the claims file, schedule the Veteran for VA cardiovascular examination by a physician with sufficient expertise who has not performed an examination or proffered an opinion in this case.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  Pertinent imaging tests and studies (e.g., X-rays electrocardiogram, echocardiogram), must be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner must then provide an opinion regarding whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diagnosed mitral valve prolapse, mitral regurgitation, and left atrial enlargement (as documented by echocardiogram) had their clinical onset during or are otherwise related to his episode of rheumatic fever during military service as opposed to some other pathology.

In providing an opinion, the examiner must address the following:  1) the medically known or theoretical causes of mitral valve prolapse, mitral regurgitation and left atrial enlargement; 2) an explanation regarding whether rheumatic fever could be a "contributing factor"; and 3) a discussion of relevant medical evidence.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

